                                                      Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 1 of 13 PageID #: 6

                   MJREBA D, SQUYRES
                   ANGELINA COUNTY DISTRICT CLERK
                   POBQX908
                   LUFKIN, TX 75902-0908


                                                                                                                                                                                                                                             111
                                                                                                                                 9214 8901 0661 5400 0163 3702 82
                    RETURN RECEIPT (ELECTRONIC)




                   CV-01103-21-06/KS
                   JEFF MARSHBURN, CPA
                   KENZIE'$ OPTICS, INC.
                   809WEST AVE
                   CARTERSVILLE, GA 30120-6133




• •~•o•o.• .."• •• ••••••••U•••• •• •• •• "•" • ••• • • • .-. •••• •• ,,-.,•••••HO•••••••••• •• •••• • •• "• •••• ••••••••~• • •,••••OU•••...,• ••• o ••I •,••••• •nn•••••h o, " ' ' ••, • ••• ,., , , •,,,, , , , , , , , , , , , , ,   • " , , ,· , , , • • ••,,   »•" ••,,. ''-'., ••, ••u• "",,,, .,., , ,, , , ,. , , , , , , ,, , , ,.,, , , ,, ,, , .,., , ,. ,,,.,,, '""',, •--••••••,, ,, ••,.,,,,.,.
                                                                                                                                                                                    r ~ ... i   , FV1...U ,1ERE
                                                                                                                                                                                                                                                                                                                                                                                      Zone 5




. .................................................... .. , ... ,.,.,..... .. ...................... .... ............ ........ ..                              •• • •        ..    G"X'!" fN',~LOPE ., .... .,., •                                                                                                                                                          •
                                                                                                                                                                                    CUT 'FOLD HERE




                                                                                                                                                                                                                                                                                                            IMpbCertified8x5Label v2016.09.29.91
            Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 2 of 13 PageID #: 7




                                                     CITATION

CLERK OF THE COURT                                                 ATTORNEY FOR PLAINTIFF
Reba Squyres                                                       KEVIN M. FULLER
District Clerk                                                     P.O. Box 12086
                                                                   BEAUMONT TX 77726
P.O. Box 908
Lufkin, Texas 75902

                                             THE STATE OF TEXAS

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken against
you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to
the other parties of this uH. These disclosures generally must be made no later than 30 days after vou file
your answer with the clerk. Find out more at Texaslawhelp.org."

TO: Kenzie's Optics, Inc., Defendant

GREETIN G : You are commanded to appear by filing a writte n answer to the plainti ff s petition at or before
I 0:00 o clock a. m. of the Monday next afte r the expi ration of20 days after the date of service he reof befo re the
159th Judicial Distric t Court of Texas at the Courthou e in Lufki n, Texas.

Said plaintiffs petition was filed on June 04, 2021 at 4:42 O'CLOCK P.M.

The file number of said suit being CV-01103-21-06.

The style of the case is:

BENJAMIN D. WINSTON, II
vs
AMAZON, INC. AND
KENZIE'S OPTICS, INC

A copy of plaintiffs petition accompanies this citation.

Issued on this the 7th day of June, 2021.

GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at office in Lufkin, Texas, on this the 7th day of
June, 2021.

                                                         Reba Squyres, District Cl~rk
                                                         Angelina Courity, 'f.e'.Xa-/3
                                                         P.O. Box 908
                                                         Lufkin, Texas 75902
           Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 3 of 13 PageID #: 8



Cause: CV-01103-21-06

Executed when copy is delivered:
This is a true copy of the original citation with
                                                  - - - - - - - - - - - - -- -- - -- - - - was
de Ii vere d to defendant _ __ _ __ _ __ _ _ _ , on the _ _ day of _ _ _ _ _ _ _ _ __
20

                                                              ___ ___ _____ __,, Officer
                                                              __________ County, Texas     ,




                                                  By: _ __ _ __ _ _ __ _, Deputy
ADDRESS FOR SERVICE:
Defe ndant: AGENT FOR SERVICE: JEFF MARSHBURN, CPA
Kenzie's Optics, Inc.
809 West Avenue
Cartersville, GA 30120
                                     OFFICER' S RETURN

Came to hand on the _ _ day of _ _ _ _ __ __ __ , 20                  , at _ _ _ __ _ , o'clock _ _.m., and
executed in _ _ _ _ _ _ _ _ _ _ County, Texas by delivering to each of the within named defendants in
person, a true copy of this Citation and _ __ __ _ _ __ _ __ _ _ __ with the date of delivery
endorsed thereon, together with the accompanying copy of the plaintiff's petition, at the following times and
places, to-wit:
Name                             Date/Time          Place, Course and Distance from Courthouse


And not executed as to the defendant(s), _ _ __ _ _ _ _ _ __ __ __ __ __ _ __

The diligence used in finding said defendant(s) being:

and the cause or failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:

FEES:
Serving Petition and Copy        $_ _ _ _
Total                            $
                                  - - --
                                                              - -- - - -- -- -- - -, Officer
                                                              _ _ _ _ _ __ _ _ _ _, County, Texas

                                                              By: _ _ _ __ __ __ _ _ _, Deputy


                                                                                 Affiant

*Rule 107 Verification: Subscribed and sworn to by the above named _ _ _ _ _ __ _ _ __         before me this the
day of _ _ _ _ _ _ _ _, 20_ , to certify which witness my hand and seal of office.


                                                                      Person Administering Oath
Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 4 of 13 PageID #: 9
                                                                                   Filed 6/4/2021 4:42 PM
                                                                               Reba Squyres, District Clerk
                                                                                  Angelina County, Texas
                                   NO_CV-01103-21-06                                   By: Kimberly Scott,
                                                                                              Deputy Clerk

 BENJAMIN D. WINSTON, II                     §       IN THE DISTRICT COURT OF
      Plaintiff                              §
                                             §
 V.                                          §       ANGELINA COUNTY, TEXAS
                                             §
 AMAZON, INC. AND                            §
 KENZIE'S OPTICS, INC                        §
      Defendants                             §      - - - JUDICIAL DISTRICT

                     PLAINTIFF'S ORIGINAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, BENJAMIN D. WINSTON, II, a/k/a BEAU WINSTON, Plaintiff,

 and files this Plaintiffs Original Petition against Defendants herein and would show unto

 the Court as follows:

                                            I.
                                 DISCOVERY LEVEL

 1.      Discovery is intended to be conducted under Level I of the Texas Rules of Civil

 Procedure 190.2 as Plaintiff seeks recovery of up to but not more than TWO-HUNDRED

 FIFTY THOUSAND AND NO/100 ($250,000.00).


                                            II.
                                         PARTIES

2.       Plaintiff, BENJAMIN D. WINSTON, II, a/k/a BEAU WINSTON (hereinafter

 called "BEAU WINSTON"), is an individual residing in Lufkin, Angelina County,

Texas.

3.       Defendant, AMAZON, INC., is a foreign corporation doing business in the State

of Texas with a fulfillment distribution center in Haslet, Texas and has consented to

jurisdiction in this state and may be served via certified mail upon its agent for service,

Corporation Service Company d/b/a as CSC Lawyers Incorporating Service, at

211   E. 7th Street, Suite 620, Austin, Texas 78701.
                                             1
Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 5 of 13 PageID #: 10




 4.      Defendant, KENZIE'S OPTICS, INC., is a foreign corporation doing business in

 the State of Texas and may be served via certified mail upon its agent for service Jeff

 Marshburn, CPA, 809 West Avenue, Cartersville, Georgia, 30120.



                                            III.
                                          VENUE


 5.      Venue is proper in Angelina County, Texas under Texas Civil Practices &

 Remedies Code §15.002(a)(l) and/or (4) and §15.017 and despite any forum selection

 clause in an adhesion contract calling for venue elsewhere, this suit is not based upon any

 contractual agreements but upon certain torts committed by Defendants and such forum

 selection clauses and choice of law clauses are inapplicable


                                            IV.
                                 ST ATEMENT OF THE CASE


 5.     On November 4, 2020, Plaintiff purchased a Trijicon AccuPower 4.5-30x56 Long

 Range Rifle Scope with a 34mm tube from Defendant, Kenzie's Optics, Inc. (hereinafter

 Kinzie's") through the retail website and fulfillment center owned and controlled by

 Defendant, Amazon, Inc. (hereafter "Amazon") The scope had a shipping weight of 5.45

 pounds. Plaintiff paid $1,921.44 for the purchase, including the product cost and

 applicable sales taxes.

 6.     Defendants caused to be shipped to Plaintiff another rifle scope of a far inferior

 quality and craftsmanship and weighing half as much as the product Plaintiff had ordered

 and for which he had already paid. Plaintiff immediately returned the item and brought it

 to the Defendants' attention that the item received was in fact a fake that had been put in

 a box that had been poorly decorated to look like it might have come from Kenzie's.




                                             2
Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 6 of 13 PageID #: 11




 Actually, Amazon should have known better and never shipped the item to Plaintiff or

 anyone else to begin with.

 7.     When Amazon received the item in return, rather than refund the Plaintiff's

 money or send Plaintiff the correct product with an apology for his inconvenience,

 Defendants Kenzie and Amazon set out on a campaign to keep Plaintiff's funds and

 disparage the Plaintiff's reputation as a person that would keep the original item and then

 create a box and mail a cheap unbranded scope back with a false report of having not

 received what he had ordered and for which he had paid, all in a grand scheme to

 swindle Defendants out of less than $2,000.00.

                                             v.
                       REQUEST FOR DECLARATORY RELIEF

 8.     Plaintiff requests that the Court enter a judgment pursuant to Texas Civil Practices

 & Remedies Code Chapter 37 declaring that Plaintiff did not receive the item ordered and

 is not liable to the Defendants for payment for the item shipped by Defendants.

 9.     Plaintiff is entitled to recover his attorney's fees pursuant to Texas Civil Practices

 & Remedies Code §37.009.

                                               VI.
                   SLANDER, LIBEL, DEFAMATION AND SLANDER PER SE

 10.    False and inaccurate reports made to Plaintiff's credit card issuer as well as to any

 other various entities, such as credit reporting agencies by Defendants, as well as the

 relay of such false information by such entities constitute slander, libel and defamation

 and alleging an illegal act such statements constitute libel and slander per se. The law

 presumes certain categories of statements are defamatory (or slander) per se, including

 statements that (l) unambiguously charge a crime, dishonesty, fraud, rascality, or general

 depravity or (2) that are falsehoods that injure one in his office, business, profession, or

 occupation. Main v. Royall, 348 S. W .3d 318, 390 (Tex. App.-Dallas 2011, no pet.). It is
                                              3
Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 7 of 13 PageID #: 12




 up to Texas courts' interpretation of what statements are considered defamatory per se

 and Plaintiff alleges this Court should find the Defendant's statements defamatory per se.

 Specifically, Defendants published the following statement accusing Plaintiff of

 fraudulent, illegal and dishonest activity:



  WHY NO REFUND IS DUE?

  1) li(f.iJ
           lij;~®YilQ.#K.tfflif.if!f6iffi1a(tf[fJ~J#~JifJJJf!H£t8lfff However, buyer returned adifferent Item
  instead of an original Item,



 11.       Defendants acting in concert also claimed they had shipped a 5.45 pound scope to

 Plaintiff and he had returned a different scope weighing a mere 2 pounds:

   RETURNS INSPECTION:

   As per ?ur return inspection, customer has returnoo that do&s not match the original Item woight is 5.450: it
   was shipped weighing 2.060, and has a received weight of 1.550,


                            £U:        .fi~•~i ~j• I
                                       ~tJ!.."""i:-t!'.~- A":.,·!
                                       · ·;€"'4':~ l'J?,:-t::;5!~
                                       !iii' i:!.,'.;r.:~J!'
                                       ~:th~~!
                                       :).-~~.;/\~)!~~~~~,          r.4'lf:~
                                       :11~;" • ~~¥-~~ ~{~;~M•:;r1.i,ix.i'#1! · *•; ··tl:li-;,«~~i:'r"!ltwl,m:u: ~.t;,,i " h'{   ~c.         it;«,
                                       tr,""~~~H.~A.~ ~~ ~~ b li;lf:i" ,~;. \!:.:t •nu~       t; ::~~Jtl~JH *i ~i ~~~            1_..-.cJ',!i~-S,."5
                                       r.<:"l!fWt!a:11!~&           jj.   ~•~l'."~/11:P,ll!il
                                       t~xtH:'




 12.      Defendants knew or should have known their reports were false and defamatory.

 Defendants had in their possession the shipping ticket from UPS by which they had

 shipped the counterfeit, cheap, knockoff scope to Plaintiff rather than the quality 5.45

 pound scope he had purchased. Had Defendants given one iota of concern, they could

 have looked at their shipping ticket as well as that of the Plaintiff and seen they had

 actually shipped Plaintiff a 2.30 pound package rather than the 5.45 pound package they

 claimed to have shipped!
                                                                               4
Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 8 of 13 PageID #: 13




         Shipment Details

         service
         ups Ground                        0 Jbttps://www.Lms,com/content/us/en/shipQlrlg/time/servlce/around,btmn
         Weight
         2.30 LBS

         Reference Number(s)
         1011082269805002
         114-1595496-9629059
         TITTQQZH9
         NA
         UPS-TNWHI-N11S5TNT7G UPST840485 UP

       Defendats further could have easily confirmed the shipping weight of the product

       they had shipped to Plaintiff through the UPS tracking system:


                       8:35                                                      ., · 9 •
           I   :" 4,    ;:     -   ~       -    •.:...-.S •.,.
           :. ~A
           - '
                              .
                                       .
                                                :.!'
                                                  c., ...
                                                          i llP!..COffi                     C.

                 Proof of Delivery                                                  I~
                 Our Cut!Qmilr,
                This r.oilce ..,rv,.s              n• p,oof ol delivery for IM &tlipmon1
                 liiledbalow
                Truklng Num~r
                 1Z3Yal034280423 18S

                 Vlolghl                   L,
                 2 JO BS                   1,
                       r,,loo
                 U/>S         Q,ou,-j

                 St.lppettf II llllld On
                 \l/0Mm:2<l
                 Additional ln1ormaUon
                 $1Qnatute Requ!rod

                 Oilllvered On
                 11/09/2020 2:04 P.M.

                  Delivered To
                  l.UFl<IN, TX, US

                  Aec«lvlld lly
                  SOF
                  uOAI
                  A          0 "101                                          •
                 Thunk you /Qt giving u& lhll OJIPC)ll unlty to
                 Ootolls ., ONiy avallm>le for ipmon !Ja r
                 ttw lllSi 120 day$, f'ieaso J)rinl tor your ttll:Olds If yov
                  require true intorni ntion afhlr 120 w,.yt,




                                                                                       5
Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 9 of 13 PageID #: 14




 13          Defendants acted with a conscious disregard for the truth of the assertions made

 against Plaintiff. As a result of such reports Plaintiff has suffered embarrassment,

 humiliation, and mental anguish. Plaintiff has also suffered monetary damages because of

 the amount of time and expense incurred in dealing with such false reports by

 Defendants.

 14.         In returning the fake, counterfeit item to Defendants, Plaintiff marked "Fake

 Bullshit" on the box in order to prevent Defendants from simply returning the item to

 stock and pawning it off again as a quality scope to an unsuspecting consumer. As further

 evidence of the lack of concern for truthfulness and honesty, in reporting to Plaintiffs

 credit card issuer, Defendants claimed that the item was returned "returned in

 unacceptable condition", i.e. a condition that kept Defendants from returning the item to

 stock and selling it to another victim. Amazon further made this report to Kenzie's, which

 relayed the information to Plaintiff:

       From: Jessica Story <Jesslca@kenz.lesoptics.com:>
       Dale: January 20, 2021 at 6:09:30 PM CST
       To:Beau Winston <beauwinston@gmail.com>
       Subject: Re: Counterfeit Amazon Sale • Benjamin D Winston II


       Mr. Winston,

       As previously stated on 3 occasions now, your order was fulfilled by Amazon. _Y~ur own ac.tlons I~ the
       item being sent back with profanity is why Amazon has not refunded you, as 1t 1s their typical policy to
       immediately refund the customer if the customer has done no wrongdoing.



             In actuality, one employee of Defendants had noted the returned item was in a

 "frankensteined" box with paper manufacturer labels taped on it and that it did not fit any

 description of the scope ordered by Plaintiff and had the item destroyed.




                                                           6
Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 10 of 13 PageID #: 15




    F,;day, Noven,ber apsadrnin f'aclalge Id: null
    20, 2020 8:01 AM             Sad Return "Type: dtfferentUnl
    (PST)                        Received I ern: LPNPM289616147
                                 Expectoo AS IN: B07DKQL2Z7
                                 Disposition : dei;troy l tern
                                 Dispositto n P,ernarks : I t em placed in destroy
                                 Associate Remarks: received 21nd unbr'anded 3-9x40EG riffle scope Inside II frankensteined bo
                                 "1th Tr Jlcon nuirkings pasted 1111d , llpad on t outside, alono with customer's obscene
                                 commentary on the oo side. Item weights do not m atch (orlg1nel Item we!ghc rs 5 ,450; ,twas
                                 s'1lPPed Weighing 2.060, and has a received weight of t.5 50), Customer has no prior purchaoo for
                                 a scope that looks like thls . #RedPhone Images captured
                                 Asooclate Id: blehnhar




  15.       Plaintiff seeks judgment up to the amount of $50,000 for libel, slander and

  defamation damages.

                                                                 VII.
                                                             CONVERSION

  16.       Conversion is the unauthorized and wrongful assumption and exercise of

  dominion and control over the personal property of another to the exclu sion of, or

  inconsistent with, the owner's rights. Waisath v. Lack's Stores, Inc., 474 S.W.2d 444, 447

  (Tex. 1971 ); Khorshid, Inc. v. Christian, 257 S. W.3d 748, 758-59 (Tex. App.-Dallas

  2008, no pet.). In this instance Defendant, Amazon has taken and retained possession of

  both the cheap counterfit product shipped to Plaintiff as well as Plaintiff's funds paid for

  the purchase of the quality item, $1,921.44. Amazon is liable for the cost of the item it

  has retained, for which they had charged $1,921.44 or for the return of $1,921.44 paid for

  such item .

                                                                 VIII.
                                                  PERMANENT INJUNCTION


  17.      Defendant should be ordered to cause to be remove all reports of the defamatory

  dispute from the records related to Plaintiff with Plaintiff's credit card provider as well as

  any credit reporting agencies or other entities to which Defendants may have made a

 similar defamatory report.




                                                                   7
Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 11 of 13 PageID #: 16




  18.       Defendant should be permanently enjoined from making further reports of the

  defamatory dispute upon the Plaintiffs credit card provider as well as with any and all

  credit reporting agencies.

  19.       Plaintiff asks the Court to set their request for permanent injunction for a full trial

  on the merits and, after the trial, issue a permanent injunction against Defendants.

  20.       Plaintiff also requests Defendants be enjoined from retaliating against Plaintiff by

  barring Plaintiff from any other or further purchases through Amazon as this particular

  dispute is solely the fault of Defendants. Defendants have already threatened such action

  if they were unable to retain the proceeds paid by Plaintiff regardless of the item they

  provided to him:
                                                                           I
   From: cb-lnfo@amazon.com
   Date: January 21, 2021   at 12:05:18 PM CST
   To: beauwinston@gmall.com
   Subject: Re: Counterfeit purchase on Amazon • BO Winston Additional photos
   Reply-To: cb-info+A3KFMNH3JJ6ZTN@amaton.com

   Hello,

   Your card issuer has repaid us for this order. Therefore, we no longer need to recharge you for this
   order. Please contact the credit card issuer for more information.

   If we closed your account due to this dispute, we have now reinstated it. You should be able to sign in
   and place orders as normal.

   We appreciate your cooperation in resolvlng this matter and apologize for any inconvenience during this
   process.

  Sincerely,



   lshani

  Account Specialist

   Amazon.corn   I Amazon Disputes Team

                                                          IX.
                                                 ATTORNEY FEES



  21.       Plaintiff has pleaded causes of action entitling Plaintiff to recover attorney fees.

  Plaintiff prays for reasonable and necessary attorney fees up to $20,000.00.

                                                            8
Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 12 of 13 PageID #: 17




                                                x.
                                      PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for relief against

  Defendant as follows:

         1. That at the conclusion of that final hearing, the Court enter a judgment
              pursuant to Texas Civil Practices & Remedies Code Chapter 35 declaring that
              Plaintiff did not receive the item ordered and is not liable to the Defendants
              for payment for the item shipped by Defendants.


         2. That the Court award Plaintiff damages against Defendant for slander,
              libel, defamation and injury to her credit reputation in the amount of
              $50,000;


         3. That the Court award Plaintiffs attorney's fees in the amount of
              $20,000;


         4. That Defendants be permanently enjoined from making further reports
              regarding the disputed transaction upon the credit record of Plaintiff
              with any and all credit reporting agencies;


         5. That Defendant be permanently enjoined from retaliating against
              Plaintiff for pursuing recovery of the damages caused by Defendants'
              conduct.


         6.    That Amazon is liable for the cost of the item it has retained , for
              which they had charged $1,921.44 or for the return of $1,921.44 pa id
              for such item.


         7. That Plaintiff be awarded pre- and post-judgment interest and costs of
              suit incurred herein.




                                                9
Case 9:21-cv-00122 Document 1-2 Filed 07/12/21 Page 13 of 13 PageID #: 18




       8. That Plaintiff be awarded the TOTAL SUM of $71,921.44 and such
          other and further legal and equitable relief as the Court may deem
          proper.



                                         Respectfully submitted,

                                         LAW OFFICE OF KEVIN M. FULLER
                                         P.O. Box 12086




                                     By: Isl Xevin :M. fu{{er
                                         KEVIN M. FULLER
                                         TBA# 07521490




                                        10
